Title: To George Washington from Samuel Loudon, 12 April 1781
From: Loudon, Samuel
To: Washington, George


                        
                            Sir,
                            Fish-Kill 12th April 1781.
                        
                        Since Mr Montange the Phila.  Post Rider was taken in the Clove, I can get no person, fit for the Trust,
                            willing to take that Rout. Montange did it with great reluctance. The bearer has undertook to ride, provided he is
                            permitted to proceed by King’s Ferry; that road is very public, and the Post rarely travelled it alone.
                        If your Excellency will either order your Letters to be sent over here on Wednesdays, or lay your Commands on me to send for them, it shall be complied with, but the Clove road I cannot get
                            a good man to undertake to travil; either Rout don’t facilitate the arrival of the Post sooner in Morris town or at this
                            Place, I shall be glad to receive your Excellency’s instructions on this Head. I am with great deferrence &
                            respect, Your Excellency’s Most Obt servt
                        
                            Saml Loudon
                        
                        
                            P.S. Montange, is a trusty Post, he has a small family here, who are now left with me to provide for in
                                his Absence: his speedy exchange is very necessary. the proper mode to obtain it, I’m ignorant of, whether to your
                                Excellency, the Governor, or the Commissary of Prisoners.
                        
                    